— Judgment, Supreme Court, New York County, entered May 28, 1974, unanimously modified, in the exercise of discretion, to reduce alimony to the sum of $5,000 per annum and support for each of the two infant children of the marriage to $7,500 per annum and to reduce counsel fee to $4,500 in addition to the sums heretofore paid, to be inclusive of this appeal, and otherwise affirmed, without costs and without disbursements. The awards of alimony and support were disproportionate to the husband’s resources and to the reasonable needs of the family to the extent indicated, and counsel fee reduced as indicated is adequate for the services required in this uncomplicated litigation. Concur — Stevens, P. J., Markewich, Kupferman, Tilzer and Lynch, JJ.